Citation Nr: 0327818	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  00-21 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
September 1998 rating decision that denied a claim for an 
increased rating for residuals of a burst compression-type 
fracture at C-7 and denied a claim of service connection for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to 
June 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
RO that determined that there was no CUE in a September 1998 
rating decision that had denied claims of entitlement to an 
increased rating for residuals of a burst compression-type 
fracture at C-7 and service connection for PTSD.

The Board decided the veteran's claim of CUE in a July 2001 
decision.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court) and the Court vacated the 
Board's decision in a June 2003 order and remanded for 
readjudication.


FINDING OF FACT

The veteran has not sufficiently alleged error in fact or law 
in a September 1998 rating decision that denied claims for an 
increased rating for residuals of a burst compression-type 
fracture at C-7 and service connection for PTSD.


CONCLUSION OF LAW

The veteran's claim that the September 1998 RO decision was 
clearly and unmistakably erroneous insofar as it denied 
claims of an increased rating for residuals of a burst 
compression-type fracture at C-7 and service connection for 
PTSD is legally insufficient.  38 C.F.R. § 3.105 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that a prior final rating action will be 
revised only on the basis of CUE.  38 C.F.R. § 3.105(a).  CUE 
requires a finding that "[e]ither the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied."  Russell v. Principi, 3 Vet. App. 
310, 313 (1992).  A determination that there was CUE must be 
based on the record and the law that existed at the time of 
the prior unappealed rating decision.  Russell, 
3 Vet. App. at 314.  Additionally, CUE is the kind of error 
of fact or law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).  If the error alleged is not the type of error 
that, if true, would be CUE on its face, if the veteran is 
only asserting disagreement with how the VA evaluated the 
facts before it, if the veteran has only alleged a failure on 
the part of VA to fulfill its duty to assist, or if the 
veteran has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
"manifestly different" result, the claim should be dismissed 
without prejudice because of the absence of legal merit or 
lack of entitlement under the law.  Luallen v. Brown, 8 Vet. 
App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994); Simmons v. Principi, 17 Vet. App. 104 (2003).

In the veteran's case, she contends that the RO, in its 
September 1998 decision, committed CUE by failing to grant a 
higher rating for service-connected cervical spine disability 
and a claim of entitlement to service connection for PTSD.  
Specifically, she disagrees with the December 1999 rating 
decision because she believes that VA should have afforded 
her a VA examination, which in turn would have provided a 
basis for granting the benefits sought.  Additionally, it is 
maintained that the RO did not afford an April 1998 letter 
from a Scott A. Steingard, D.O., sufficient evidentiary 
weight, especially because he had indicated that the veteran 
had "severe" impairment in the cervical area.  

The veteran's representative has pointed out that the 
veteran's claims folder was located at the Phoenix, Arizona 
RO when the veteran filed her claim for an increased rating 
for residuals of a burst compression-type fracture at C-7 in 
January 1998.  She filed her service connection claim in 
May 1998.  The record shows that, in May 1998, the Phoenix, 
Arizona RO had requested that the veteran be scheduled for a 
VA examination; however, that examination was canceled in 
June 1998 due to incorrect jurisdiction, apparently because 
the veteran moved to Alabama.  Subsequently, the veteran's 
claims folder was transferred to the Montgomery, Alabama RO 
in June 1998.  In a letter dated in August 1998, the 
veteran's representative requested that a VA examination be 
rescheduled at the Birmingham VA Medical Center.  It does not 
appear that another VA examination was scheduled.

While the record shows that a VA examination was not 
conducted prior to the September 1998 RO decision, failure to 
do so does not provide a basis for a legally sufficient claim 
of CUE.  Although the veteran has argued that the RO 
committed CUE by not granting service connection or an 
increased rating, the veteran has failed to show that the 
facts, as they were known at the time of the September 1998 
decision, were not before the adjudicator, or that the 
statutory or regulatory provisions then extant were 
incorrectly applied.  Neither has she provided reasons as to 
why one would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that the result of that 
adjudication would have been manifestly different but for an 
error.  

In short, the veteran has stated a disagreement with how the 
evidence was weighed, particularly with respect to the April 
1998 letter from Dr. Steingard, and she has alleged a failure 
to fulfill the duty to assist.  These arguments do not 
suffice.  The Board finds that alleged errors are not the 
kind of errors that would be CUE on their face.  Fugo, 6 Vet. 
App. at 44.  The argument that an examination should have 
been conducted amounts to a claim that the record was 
incomplete, not that it was incorrect.  Consequently, such an 
argument does not raise a valid claim of CUE.  Id.  In other 
words, an allegation that VA failed to fulfill the duty to 
assist is insufficient to state a claim of CUE.  See Caffrey, 
6 Vet. App. at 384.  Moreover, while the veteran has referred 
to laws that were allegedly violated by the RO, i.e., failure 
in the duty to assist, no assertion has been made with any 
degree of specificity as to how a different application of 
the laws and regulations cited by the veteran would dictate a 
"manifestly different" result.  Fugo at 44.  As for the 
evidence then available, the effect of the veteran's 
contentions is that she is merely asserting disagreement with 
how the RO evaluated the facts before it in September 1998.  
This is an allegation that is inadequate to raise a CUE 
claim.  Id.  

When the determinative issue is "not evidentiary but legal, 
i.e., has the appellant complied with the legal requirements 
to plead a CUE claim," and the appellant has failed to meet 
the legal requirement, the claim must be dismissed without 
prejudice.  Simmons, supra.  

In the appellant's pleading before the Court, she argued that 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), 
which became effective during the pendency of her appeal, had 
not been followed by VA.  Nevertheless, given that her claim 
of CUE must be viewed in the context of law and regulations 
in effect in September 1998, the Board concludes that further 
action under the VCAA is not necessary.  Livesay v. Principi, 
15 Vet. App. 165, 179 (2001).  


ORDER

The claim of CUE in a September 1998 RO decision is dismissed 
without prejudice.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



